Case 8:19-ap-01097-TA   Doc 49 Filed 10/30/19 Entered 10/31/19 14:26:01   Desc
                         Main Document    Page 1 of 8
Case 8:19-ap-01097-TA   Doc 49 Filed 10/30/19 Entered 10/31/19 14:26:01   Desc
                         Main Document    Page 2 of 8
Case 8:19-ap-01097-TA   Doc 49 Filed 10/30/19 Entered 10/31/19 14:26:01   Desc
                         Main Document    Page 3 of 8
Case 8:19-ap-01097-TA   Doc 49 Filed 10/30/19 Entered 10/31/19 14:26:01   Desc
                         Main Document    Page 4 of 8
Case 8:19-ap-01097-TA   Doc 49 Filed 10/30/19 Entered 10/31/19 14:26:01   Desc
                         Main Document    Page 5 of 8
Case 8:19-ap-01097-TA   Doc 49 Filed 10/30/19 Entered 10/31/19 14:26:01   Desc
                         Main Document    Page 6 of 8
Case 8:19-ap-01097-TA   Doc 49 Filed 10/30/19 Entered 10/31/19 14:26:01   Desc
                         Main Document    Page 7 of 8
Case 8:19-ap-01097-TA   Doc 49 Filed 10/30/19 Entered 10/31/19 14:26:01   Desc
                         Main Document    Page 8 of 8
